By the Court,
Pratt, J.
In this case but one error for the reversal of the judgment below is assigned, and that, as.alleged, consists in the charge *581of the Court to the jury, that “ no act or word of the husband could be considered by them in mitigation of damages, unless the wife was privy to it, or participated in it.”
This charge, in view of the nature and character of the case, was, beyond all controversy, correct. The assault and battery was committed by the plaintiff in error, on Rebecca, the wife of James Everts; and in bringing the action for the damage, it was necessary for the husband to join with the wife; not because the husband in person had been injured by the assault and battery, but because the law required it. The reason of this legal requirement is too well understood to need any judicial explanation; but the doctrine would be strange indeed, and most manifestly unjust, ifj in such a case, the defendant could 'mitigate the damage done to the wife, by mere proof of some act or word of the husband, in which the wife was neither a party or privy. There is no law authorizing such a course, and most certainly there is no principle upon which such a doctrine can be, in reason or justice, established.
The judgment below, therefore, must be affirmed, with costs.
Douglass, J., did not participate in the decision.